 1
     ALDEN J. PARKER, SBN 196808
 2   EMail: aparker@fisherphillips.com
 3   APRIL A. PERKINS, SBN 322166

 4   EMail: aperkins@fisherphillips.com
     FISHER & PHILLIPS LLP
 5
     621 Capitol Mall, Suite 1400
 6   Sacramento, California 95814
     Telephone: (916) 210-0400
 7   Facsimile: (916) 210-0401

 8
     Attorneys for Defendant
 9
     NUGGET MARKET, INC. DBA NUGGET MARKETS
10

11
                                             UNITED STATES DISTRICT COURT
12

13                                          EASTERN DISTRICT OF CALIFORNIA

14

15
     JIMMY DAVID RAMIREZ-CASTELLANOS and                     Case No: 2:17-cv-01025-JAM-AC
16   FRANCISCO JAVIER GOMEZ ESPINOZA,

17
                             Plaintiffs,
18                                                           STIPULATION TO MODIFY PRE-TRIAL SCHEDULING
                                                             ORDER; ORDER
19
             v.
20

21   NUGGET MARKET, INC. DBA NUGGET MARKETS                  Complaint Filed:   May 16, 2017
     AND ONE STOP SERVICES DBA ONE STOP
22   SOLUTION, AND DOES 1-10,                                First Amended Complaint: November 13, 2018

23                                                           Pretrial Conference: June 4, 2021

                             Defendants.                     Trial Date: August 16, 2021
24

25

26
                                                            1
27
                               JOINT STIPULATION TO MODIFY PRE-TRIAL SCHEDULING ORDER; ORDER

     FP 40484418.1
 1
                IT IS HEREBY STIPULATED AND AGREED, between the parties through their counsel of record as
 2   follows:
              WHEREAS, on October 29, 2020, the Court entered a Minute Order which stated that “[t]he parties are
 3   hereby notified that keeping in compliance with the Court’s General Orders addressing the COVID-19 outbreak,
     the Pretrial Conference currently set in this matter is CONTINUED to 6/4/2021 at 10:00 AM. The parties’ Joint
 4
     Pretrial Statement shall be filed no less than seven (7) days prior to the Pretrial Conference. The Jury Trial is
 5   CONTINUED to 8/16/2021 at 9:00 AM.” ECF No. 135.
              WHEREAS, counsel for Defendant Nugget Market Inc. informed co-Defendants’ and Plaintiffs’ counsel
 6   that he has a conflict with the trial date selected by the Court in its October 29, 2020 Minute Order.
 7            WHEREAS, counsel for all parties have agreed to stipulate to a short continuance of the trial in this
     matter in order to accommodate defense counsel’s trial calendar.
 8            WHEREAS, the parties have engaged in and completed extensive discovery in this matter.
              WHEREAS this joint stipulation is not entered into with the intent to delay.
 9
              NOW, WHEREFORE, for the foregoing reasons and for good cause shown, in accordance with Fed. R.
10
     Civ. P. 16(b)(4), the parties request that the stipulated deadlines are continued as follows:
11
                a) Trial be continued from August 16, 2021 to September 13, 2021, or to such other date that is
12                 convenient for the Court; and

13              b) The Final Pretrial Conference be continued from June 4, 2021 to July 23, 2021, or to such other
                   date that is convenient for the Court.
14
                THEREFORE, the Parties hereby stipulate and agree to the aforementioned deadlines.
15

16   Dated: May 11, 2021                                   Respectfully submitted,
17

18                                                         MEXICAN AMERICAN LEGAL DEFENSE

19                                                         AND EDUCATIONAL FUND

20

21
                                                      By: /s/ Tanya G. Pellegrini
22
                                                           BELINDA ESCOBOSA HELZER
23                                                         TANYA G. PELLEGRINI
24                                                         ANDRES HOLGUIN-FLORES

25                                                         Attorneys for Plaintiffs

26
                                                               2
27
                                JOINT STIPULATION TO MODIFY PRE-TRIAL SCHEDULING ORDER; ORDER

     FP 40484418.1
 1
                                                    JIMMY DAVID RAMIREZ-CASTELLANOS and FRANCISCO
 2                                                  JAVIER GOMEZ ESPINOZA

 3
     Dated: May 11, 2021                             Respectfully submitted,
 4

 5
                                                     THOMAS & ASSOCIATES
 6

 7

 8                                              By: /s/ Michael W. Thomas

 9                                                   MICHAEL W. THOMAS
                                                     Attorneys for Defendant
10
                                                     ISSA QUARRA and BUILDING MAINTENANCE GROUP,
11                                                   INC.
12

13

14
     Dated: May 11, 2021                             Respectfully submitted,
15

16
                                                     FISHER & PHILLIPS LLP
17

18

19

20                                              By: /s/ April A. Perkins

                                                     ALDEN J. PARKER
21
                                                     APRIL A. PERKINS
22
                                                     Attorneys for Defendant
23
                                                     NUGGET MARKET, INC. DBA NUGGET MARKETS
24

25

26
                                                        3
27
                           JOINT STIPULATION TO MODIFY PRE-TRIAL SCHEDULING ORDER; ORDER

     FP 40484418.1
 1
                                                        ORDER
 2
             Having reviewed the parties’ Stipulated Request, the Court GRANTS the request and ORDERS that:
 3
             (1) the trial in this matter be CONTINUED from August 16, 2021 to September 13, 2021, at 9:00 a.m.;
 4   and

 5           (2) the Final Pretrial Conference be CONTINUED from June 4, 2021 to July 23, 2021, at 10:00 a.m.

 6           IT IS SO ORDERED.

 7

 8

 9    Dated: May 12, 2021                             /s/ John A. Mendez
                                                      THE HONORABLE JOHN A. MENDEZ
10                                                    UNITED STATES DISTRICT COURT JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                                           4
27
                             JOINT STIPULATION TO MODIFY PRE-TRIAL SCHEDULING ORDER; ORDER

     FP 40484418.1
